In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 14-571V
                                    Filed: October 19, 2016

*************************
PHILLIP FERGUSON,           *                                 UNPUBLISHED
                            *
                            *                                 Special Master Hamilton-Fieldman
                Petitioner, *
                            *
v.                          *                                 Attorneys’ Fees and Costs;
                            *                                 Reasonable Amount Requested
SECRETARY OF HEALTH         *                                 to which Respondent Does Not
AND HUMAN SERVICES,         *                                 Object.
                            *
                Respondent. *
*************************

Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for Petitioner.
Darryl R. Wishard, United States Department of Justice, Washington, DC, for Respondent.

                                            DECISION1

       On July 7, 2014, Phillip Ferguson (“Petitioner”) petitioned for compensation under the
National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner
alleged that the administration of an influenza vaccine on October 2, 2013 caused him to suffer
from an allergic reaction and chronic urticaria. On August 11, 2016, the undersigned issued a
decision awarding compensation to Petitioner pursuant to a joint stipulation of the parties.

       On October 18, 2016, Petitioner filed an unopposed application for attorneys’ fees and

1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the purposes espoused in the E-Government Act of 2002. See 44
U.S.C. § 3501 (2012). Each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
costs. Petitioner requests compensation in the amount of $38,237.78 in attorneys’ fees and costs,
of which none were personally incurred by Petitioner. Application for Fees and Costs at 1-2,
docket no. 51, filed Oct. 14, 2016. Respondent has reviewed the application for fees and costs
and does not object to the amount sought. Application for Fees and Costs at 1, docket no. 52,
filed Oct. 16, 2016.

        In accordance with the Vaccine Act, 42 U.S.C. § 300aa-15(e) (2012), the undersigned
finds that Petitioner’s request for fees and costs is reasonable. Accordingly, the undersigned
hereby awards the amount of $38,237.78, in the form of a check made payable jointly to
Petitioner and Petitioner’s counsel, Paul Brazil, of Muller Brazil, LLP. In the absence of a
motion for review filed pursuant to RCFC Appendix B, the clerk of the court shall enter
judgment in accordance herewith.2

       IT IS SO ORDERED.

                                             /s/Lisa D. Hamilton-Fieldman
                                             Lisa D. Hamilton-Fieldman
                                             Special Master




2
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).